       Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 1 of 28




Max Moskowitz
Ariel Peikes
OSTROLENK FABER LLP
845 Third Avenue
New York, New York 10022
mmoskowitz@ostrolenk.com
apeikes@ostrolekn.com
Telephone: (212) 382-0700
Attorneys for Plaintiffs

                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


 LIFE STYLE FUTON, INC., and EASY FIT, INC.,

                             Plaintiffs,           Index No.: 1:21-cv-01482-GHW

                        v.

 EASYFIT SLIPCOVER, LTD., ILYASS ET TAHIRI,
 TUCOWS, INC., TUCOWS.COM CO., and
 CABREXA, LLC, and the domain names:
 www.easyfitcover.com, www.easyfitslipcover.com,
 and www.easyfitslipcover.co, in Rem.

                             Defendants.




 PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF APPLICATION FOR A

                             PRELIMINARY INJUNCTION




{02622936.1}
          Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 2 of 28




                                     TABLE OF CONTENTS

                                                                                              Page

   I.        PRELIMINARY STATEMENT……………………………………………………..1

   II.       FACTUAL BACKGROUND…………………………………………......................3

   III.      ARGUMENT…………………………………………...............................................4

          1. Plaintiffs are Entitled to a Preliminary Injunction and Restraining Order Prohibiting
             Further Scams and Confusion from the Identical, Infringing Domains……………...4

             A. Legal Standard for Preliminary Injunction……………………………………….4

             B. Easy Fit Company Has a Likelihood of Success on the Merits of its
                Trademark Infringement Claims………………………………………………….4

             C. Defendants’ Conduct Has Caused Demonstrable Confusion and Will
                Continue to Cause Confusion Amongst the Consuming Public………………….5

                     i. The EASY FIT SLIPCOVER Mark is Conceptually and
                        Commercially Strong and is Recognized by Consumers…………………7

                     ii. The Second Polaroid Factor: Defendants Reproduced the EASY
                         FIT SLIPCOVER Mark in Its Entirety……………………………………8

                     iii. The Third Polaroid Factor: Defendants Sell the Same Products that
                          Easy Fit Company is Widely Known for Selling…………………………8

                        The Fourth Polaroid Factor: There is No "Gap" to Bridge……………….9

                     iv. The Fifth Polaroid Factor: Defendants Actually Confused Customers
                         into Believing that Purchased Bedding and Furniture Cover Products
                         Were From Plaintiffs, when the Products had In Fact been Sold by
                         Defendants………………………………………………………………..9

                     v. The Sixth Polaroid Factor: Defendants are using the EASY FIT
                        SLIPCOVERS Mark in Bad Faith……………………………………….10

                     vi. The Seventh Polaroid Factor: Defendants’ Use of the EASY FIT
                         SLIPCOVER Mark Jeopardizes Irreparably the Reputation of the
                         Plaintiffs and Plaintiffs’ Mark…………………………………………...12

                     vii. The Eighth Polaroid Factor: Since the Price Point is below



{02622936.1}                                      ii
         Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 3 of 28




                      $50 per Cover (and sometimes considerably less) for Plaintiffs’ and
                      Defendants’ Products Even Normally Prudent Purchasers Might be
                      Misled to Believe that the Defendants’ Products are Genuine Easy Fit
                      Company Covers…………………………………………………………12

                   viii.     All of the Polaroid Factors Strongly Favor The Easy Fit
                        Company…………………………………………………………..……..13

            D. Easy Fit Company Has a Likelihood of Success on the Merits of its
               ACPA Claim……………………………………………………………………..13

                   i. The Infringing Domains are identical and confusingly similar to
                      Plaintiffs' trademark such that they should be transferred to Plaintiff…..14

                   ii. The Infringing Domains are identical and confusingly similar to
                       Plaintiffs' trademark such that they should be transferred to Plaintiff..…14

                   iii. The Defendants' Infringing Domains are being used with a "bad faith
                        intent to profit" from the EASY FIT SLIPCOVER trademark………….15

            E. Plaintiff Will Suffer Immediate and Irreparable Injury and Has No
               Adequate Remedy……………………………………………………………….16

            F. The Equities Clearly Balance in Favor of Plaintiffs, Warranting the Issuance
               of a Preliminary Injunction……………………………………………………...17

            G. The Public Interest Will Not Be Harmed by the Issuance of the Requested
               Injunction………………………………………………………………………..18

         2. Plaintiffs Sufficiently Put the Defendants On Notice of their Infringing and
            Damaging Activities, and the Defendants Have Had, And Continue to Have,
            the Ability to Stop the Infringing and Damaging Activities………………………..19

         3. Security……………………………………………………………………………...21

   IV.      CONCLUSION……………………………………………………………………..21




{02622936.1}                                    iii
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 4 of 28




                           TABLE OF AUTHORITIES

                                                                         Page(s)

Cases

Abercrombie & Fitch Co. v. Hunting World, Inc.,
      537 F.2d 4 (2d Cir. 1976) ………………………………………………………………...7

A.V.E.L.A.,Inc. v. Estate of Marilyn Monroe, LLC,
       131 F. Supp. 3d 196 (S.D.N.Y. 2015)…………………………………………………….5

Atlas Copco AB v. atlascopcorian.com,
       533 F. Supp. 2d 610 (E.D. Va. 2008) ………………………………………………..17-18

Cadbury Beverages, Inc. v. Cott Corp.,
      73 F.3d 474 (2d Cir. 1996) ……………………………………………………………….8

CJ Products LLC v. Snuggly Plushez LLC,
      809 F. Supp. 2d 127 (E.D.N.Y. 2011) ……………………………………………..…4, 14

Christian Louboutin, S.A. v. Yves Saint Laurent America Holdings, Inc.,
       696 F.3d 206 (2d Cir. 2012) …………………………………………………..………….7

Coty Inc. v. Excell Brands, LLC,
       277 F. Supp. 3d 425 (S.D.N.Y. 2017) …………………………………………………..12

Davidoff & Cie, S.A. v. PLD Int'l Corp.,
      263 F.3d 1297 (11th Cir. 2001) …………………………………………………………18

Dress for Success Worldwide v. Dress 4 Success,
       589 F. Supp. 2d 351 (S.D.N.Y. 2008) ……………………………………………..…13-14

Doctor's Associates, Inc. v. Stuart,
       85 F.3d 975 (2d Cir.1996) ………………………………………………………………21

eBay, Inc. v. MercExchange,
       547 U.S. 388 (2006) ……………………………………………………………………...4

Frisch’s Restaurants, Inc. v. Elby’s Big Boy of Steubenville, Inc.,
       670 F.2d 642 (6th Cir. 1982) ……………………………………………………………18

Gucci America, Inc. v. Guess?, Inc.,
       868 F. Supp. 2d 207 (S.D.N.Y. 2012) …………………………………………………..9




{02622936.1}                          iv
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 5 of 28




Guthrie Healthcare System v. Context Media, Inc.,
        826 F.3d 27 (2d Cir. 2016) ………………………………………….……….6, 9 and 13

Hartog & Co. v. SWIXcorn,
      136 F.Supp.2d 531 (E.D.Va. 2001) ……………………………………………………15

Henegan Const. Co., Inc. v. Heneghan Contracting Corp.,
      No. 00CIV. 9077 JGK, 2002 WL 1300252 (S.D.N.Y. June 12, 2002) ……………….12

Inwood Labs. v. Ives Labs.,
      456 U.S. 844, 102 S. Ct. 2182 (1982) ……………………………………………..…..20

Kelly-Brown v. Winfrey,
       717 F.3d 295 (2d. Cir. 2013) …………………………………………………………..20

Landscape Forms, Inc. v. Columbia Cascade Co.,
      113 F.3d 373 (2d Cir. 1997) ……………………………………………………………7

Lexington Mgmt. Corp. v. Lexington Capital Partners,
       10 F. Supp. 2d 271 (S.D.N.Y.1998) ………………………………………………….5-6

Long Island R. Co. v. Int'l Ass'n of Machinists,
       874 F.2d 901 (2d Cir. 1989) ……………………………………………………….….16

Louis Vuitton Malletier v. Sunny Merchandise,
       97 F. Supp. 3d 485 (S.D.N.Y. 2015) ………………………………………………10-12

Marks Org., Inc. v. Joles,
      784 F. Supp. 2d 322 (S.D.N.Y. 2011) …………………………………………………16

Mister Softee, Inc. Tsirkos,
       2014 WL 2535114 (S.D.N.Y. June 5, 2014) …………………………………………….9

Mrs. US Nat. Pageant, Inc. v. Miss US Org., LLC,
       875 F.Supp. 2d 211 (W.D.N.Y. 2012) ………………………………………………….4

Nabisco, Inc. v. PF Brands, Inc.,
      191 F.3d 208 (2d Cir. 1999) …………………………………………………………6, 10

Paccar, Inc. v. Telescan Techs., LLC,
      115 F. Supp. 2d 772, 2000 U.S. Dist. LEXIS 12857 (E.D.MI 2000) .…………………18

Paddington Corp. v. Attiki Importers & Distrib.,
      996 F.2d 577 (2d Cir. 1993) ………………………………………….………………..11

Polaroid Corp. v. Polarad Elecs. Corp.,

{02622936.1}                              v
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 6 of 28




        287 F.2d 492 (2d Cir. 1961) …………………………………………………………6-13

Sporty's Farm LLC, v. Sportsman's Mkt., Inc.,
        202 F. 3d 489 (2d Cir. 2000) ………………………………………………………13-14

Tiffany (NJ) Inc. v. eBay, Inc.,
        600 F.3d 93 (2d Cir. 2010) …………………………………………………………….20

Times Mirror Magazines, Inc. v. Field & Stream Licenses Co.,
      294 F.3d 383 (2d Cir. 2002) …………………………………………………………...7

TCPIP Holding Co. v. Haar Communications Inc.,
      244 F.3d 88 (2d Cir. 2001) …………………………………………………………….6

U.S. Polo Ass'n, Inc. v. PRL USA Holdings, Inc.,
       800 F.Supp.2d 515 (S.D.N.Y. May 13, 2011) ………………………………………..17

Venetian Casino Resort, LLC v. venetiangold.com,
       380 F. Supp. 2d 737 (E.D. Va. 2005) ………………………………………………...15

Virgin Enterprises Ltd. v. Nawab,
       335 F.3d 141 (2d Cir. 2003) ………………………………………………………..….9

Wal-Mart Stores, Inc. v. Samara Bros., Inc.,
     529 U.S. 205 (2000) …………………………………………………………………...5

Winter v. Natural Res. Def. Council, Inc.,
        555 U.S. 7 (2008) …………………………………………………………..………….4

Statutes

15 U.S.C. § 1115(a) …………………………………………………………..…………….5, 14

15 U.S.C. § 1125(d)(2)(C)(i)………..……………………………………………………….….1

15 U.S.C. § 1114(1)(a) ………………………..………………………………………..……1, 5

15 U.S.C. § 1125(a)(1)(A) ………..……………………………………………………….…...5

15 U.S.C. § 1125(d)(1)(B)(i) ………..…………………………………………………………15


Rules

Rule 65(b) of the FRCP………..……………………………………………………….…........1

Rule 65(c) of the FRCP………..……………………………………………………….…........21

{02622936.1}                          vi
          Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 7 of 28




    I.      PRELIMINARY STATEMENT


         Pursuant to Rule 65(b) of the Federal Rules of Civil Procedure and Local Rules of this

Court, Plaintiffs Life Style Futon LLC (“Life Style”) and Easy Fit, Inc. (“Easy Fit”)

(collectively, "Easy Fit Company” or "Plaintiffs") respectfully applies to this Court for a

preliminary injunction ("PI"), with other equitable relief. In support of the requested relief,

Plaintiffs state as follows:

         The Easy Fit Company respectfully submits this Memorandum in support of its

Application for a Preliminary Injunction ("Application") to halt brazen violations of the Lanham

Act, including infringement of Plaintiffs’ registered and incontestable trademark EASY FIT

SLIPCOVRS, pursuant to 15 U.C.C. §1114(1), and violations of the Anti-cybersquatting

Consumer Protection Act ("ACPA"), 15 U.S.C. § 1125(d)(2)(C)(i), anchored in Defendants’

operation of multiple domain names that both infringe on Plaintiffs’ trademark and create

confusion with a prior-registered domain name of Plaintiffs. Plaintiffs received numerous

complaints from irate consumers who purchased goods from the Defendants and mistakenly

contacted Plaintiffs with various complaints. Immediate halting of the Defendants’ Internet

scams is direly needed to prevent sustained and irreparable damage to Plaintiffs’ business and

goodwill associated with the EASY FIT SLIPCOVER trademark, which Plaintiffs developed at

great expense and efforts over the course of the past two decades. The Order should also direct

the Registrar of the Defendants offending domain names, namely the Defendants Tucows, to

transfer the ownership and control of the offending domain names to Plaintiffs.

         Easy Fit Company has been operating for more than two decades, offering furniture, cushion,

pillow and mattress coverings to consumers, including by direct sales through internet commerce such




{02630643.1}                                       1
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 8 of 28




as through its websites, www.easyfitcovers.com and www.easyfitslipcovers.com. Easy Fit

Company has developed a strong reputation in the industry and amongst the consuming public.

        Easy Fit Company’s flagship, house-brand trademark has been EASY FIT SLIPCOVER for

nearly twenty years, since at least December 2001. The trademark is owned by Plaintiff Life Style and

Plaintiff Easy Fit is the exclusive licensee for the trademark. In 2003, Life Style was awarded a

U.S. Patent and Trademark Office registration, No. 2,706,591, for EASY FIT SLIPCOVER for

“Bedding and Furniture Coverings.” After several years of registration and continued use of the

EASY FIT SLIPCOVER trademark, on January 2, 2009, the USPTO conferred incontestability status

unto the trademark, pursuant to 15 U.S.C. § 1065.

        To date, the EASY FIT SLIPCOVER trademark is the center-piece of Plaintiffs’ highly

valuable business and embodies the very substantial goodwill therein. From Plaintiffs’

substantial business activities and long-developed relationships with consumers, the trademark

has become highly valuable and recognizable amongst the consuming public. Easy Fit

company’s online goods and services are accessible, inter alia, via its websites,

www.easyfitcovers.com and www.easyfitslipcovers.com, both of which Plaintiffs registered in

2002.

        Defendants, EasyFit Slipcover LTD. (“EasyFit LTD”), Ilyass Et Tahiri (“Et Tahiri”) and

Cabrexa LLC (“Cabrexa”), have blatantly attempted to capitalize upon the goodwill in Plaintiffs’

registered trademark, are impersonating Plaintiffs, and are causing consumer confusion amongst

highly-disappointed consumers who did not receive products ordered from Defendants or

received inferior-quality products to those supplied by Plaintiffs. Adding insult to injury,

Defendants have ignored or brushed-aside Plaintiffs’ cease and desist letters that have sought to

end the consumer confusion. (Nazginov Decl., at Pars. 9, 12 and 18).



{02630643.1}                                      2
         Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 9 of 28




         Plaintiffs demanded that Defendants transfer the infringing domains to Easy Fit

Company. Defendant Et Tahiri initially agreed. He stated in response to the cease and desist

letter: “i will transfer to you these two domain name easyfitslipcover.com and easyfitslipcover.co

I have closed everything…”[sic]. But then Et Tahiri failed to take the promised action, stopped

communicating with Plaintiffs’ counsel, and even opened up a new and infringing website,

similarly impersonating Plaintiffs’ business, at www.cabrexa.com.

          The Defendant Tucows, which is the Registrar of Defendant Et Tahiri’s infringing

domains www.easyfitcovers.com, easyfitslipcover.com and easyfitslipcover.co, has steadfastly

refused to transfer the offending domains to Plaintiffs, stating that it “has no control or

ownership over this domain…We are just the Registrar.” Thus, all Defendants seek to continue

to profit from the ongoing infringement of Plaintiffs’ highly valuable trademark EASY FIT

SLIPCOVER. In the meantime, Easy Fit Company is being irreparably harmed, meriting

issuance of a preliminary injunction to prevent the harm from endangering Easy Fit Company’s

continued viability as a business.



   II.      FACTUAL BACKGROUND


         The facts and circumstances relevant to the application seeking a preliminary injunction

regarding the Infringing Domains are contained in Plaintiff's Verified Complaint (the "Verified

Complaint"), and in the Declaration of Lillian Nazginov dated February 18, 2021 ("Nazginov

Decl.") and exhibits attached thereto. Plaintiff respectfully refers the Court to those documents

for a full and accurate statement of Easy Fit Company’s trademark rights and Defendants’

wrongful conduct.




{02630643.1}                                      3
          Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 10 of 28




   III.      ARGUMENT

   1. Plaintiffs are Entitled to a Preliminary Injunction and Restraining Order
      Prohibiting Further Scams and Confusion from the Identical, Infringing Domains.

A. Legal Standard for Preliminary Injunction

          A movant seeking a preliminary injunction must show (1) either (a) a likelihood of

success on the merits; or (b) "sufficiently serious questions going to the merits to make them a fair

ground for litigation and a balance of hardships tipping decidedly in the [plaintiff]'s favor," (2) a

"a likelihood of irreparable harm" in the absence of an injunction; (3) that that "the balance of

hardships tips in their favor"; and (4) that "public interest would not be disserved" by issuing

preliminary relief." See CJ Products LLC v. Snuggly Plushez LLC, 809 F. Supp. 2d 127, 141

(E.D.N.Y. 2011)(citing Salinger v. Colting, 607 F.3d 68, 80 (2d Cir. 2010)); see also eBay, Inc. v.

MercExchange, 547 U.S. 388, 391 (2006); Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,

20 (2008).

          Courts in this circuit have also granted injunctive relief, particularly temporary and

preliminary relief, in relation to APCA claims, in order to prevent and mitigate confusion from

the registration and use of identical or confusingly-similar internet domain names. See, e.g., CJ

Products LLC, 809 F. Supp. 2d at 141; see also Mrs. US Nat. Pageant, Inc. v. Miss US Org., LLC,

875 F.Supp. 2d 211, 226 (W.D.N.Y. 2012).



B. Easy Fit Company Has a Likelihood of Success on the Merits of its Trademark
   Infringement Claims

          The information contained in the Declaration of Lillian Nazginov and in its annexed

documents shows that Defendants are brazenly using Easy Fit Company’s registered trademark,

EASY FIT SLIPCOVER, which is Plaintiffs’ main trademark. The trademark registration is



{02630643.1}                                        4
       Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 11 of 28




prima facie evidence of Easy Fit Company’s ownership of the mark, the validity of the

trademark, and Plaintiffs’ exclusive rights to use the trademark in connection with the bedding

and furniture coverings that are the subject of this action. See 15 U.S.C. § 1115(a); Wal-Mart

Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205, 209 (2000).

       It is incontrovertible that Defendants are offering and selling imitations of Plaintiffs’

bedding and furniture coverings with the registered EASY FIT SLIPCOVER trademark causing

demonstrable consumer confusion in the marketplace. It is also undisputable that Easy Fit

Company never consented to Defendants’ use of its trademark on copycat, knockoff products.



   C. Defendants’ Conduct Has Caused Demonstrable Confusion and
       Will Continue to Cause Confusion Amongst the Consuming Public

       The Lanham Act prohibits the unauthorized use in commerce of a registered mark where

such use “is likely to cause confusion, or to cause mistake, or to deceive.” 15 U.S.C.

§§ 1114(1)(a), 1125(a)(1)(A). See Lexington Mgmt. Corp. v. Lexington Capital Partners, 10 F.

Supp. 2d 271, 277 (S.D.N.Y.1998) (The same standard governs Section 32 and 43(a)(1)(A)

claims; granting preliminary injunction); A.V.E.L.A., Inc., v. Estate of Marilyn Monroe, LLC, 131

F. Supp. 3d 196, 209 (S.D.N.Y. 2015).

       As shown in Exhibit A to the Nazginov Declaration, the mark EASY FIT SLIPCOVER

was registered in 2003, more than five years ago, and is therefore “incontestable” within the

meaning of 15 U.S.C. § 1065. Accordingly, the Easy Fit Company’s mark is conclusively valid

and entitled to protection. See 15 U.S.C. § 1115(b); accord Lexington Mgmt. Corp., 10 F. Supp.

2d at 277-78. Easy Fit Company’s mark is prima facie valid and entitled to protection. See 15

U.S.C. §1115(a).




{02630643.1}                                     5
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 12 of 28




       The likelihood-of-confusion prong turns on whether ordinary consumers are likely to be

misled or confused as to the source of the product in question because of the entrance in the

marketplace of [the junior user's] mark." Guthrie Healthcare System v. Context Media, Inc., 826

F.3d 27, 37 (2d Cir. 2016). Here, actual consumer confusion has already occurred. Actual

consumer confusion (rather than “likely” confusion) is strong, even preferred evidence of

trademark infringement. TCPIP Holding Co. v. Haar Communications Inc., 244 F.3d 88, 102 (2d

Cir. 2001) (“When two marks have existed side by side in commerce, the evidence of actual

confusion among consumers, or of absence of confusion, can be very helpful in determining

whether a likelihood of confusion results from the junior's use of a mark similar to the senior

mark); Nabisco, Inc. v. PF Brands, Inc., 191 F.3d 208, 212 (2d Cir. 1999)(“if numerous

instances of consumer confusion have occurred, that suggests a high likelihood of continuing

confusion”). As expanded upon below, Plaintiffs have received angry communications from

customers that their orders, actually submitted to defendants, had not been fulfilled by Plaintiffs

and, moreover, highly negative reviews have been attributed to Plaintiff that, in fact, stem from

the conduct of Defendants. (Nazginov Decl., at Par. 4).

       To determine whether a likelihood of confusion exists, courts in this Circuit use the eight

"Polaroid" factors, namely:"1) the strength of the plaintiff's mark; 2) the degree of similarity

between marks; 3) the proximity of the products or services; 4) the likelihood that the senior user

will ‘bridge the gap' into the junior user's product or service line; 5) evidence of actual confusion

between the marks; 6) whether the defendant adopted the mark in good faith; 7) the quality of

defendant's products or services; and 8) the sophistication of the parties' customers." Lexington

Mgmt. Corp., 10 F. Supp. 2d at 278 (referencing Polaroid Corp. v. Polarad Elecs. Corp., 287

F.2d 492 (2d Cir. 1961)). These factors are addressed below, in turn.



{02630643.1}                                      6
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 13 of 28




i.      The EASY FIT SLIPCOVER Mark is Conceptually and Commercially Strong and
        is Recognized by Consumers

        To determine a mark's conceptual strength, courts use "Judge Friendly's familiar test for

the inherent distinctiveness of trademarks in Abercrombie & Fitch Co. v. Hunting World, Inc.,

537 F.2d 4, 11 (2d Cir. 1976)." Landscape Forms, Inc. v. Columbia Cascade Co., 113 F.3d 373,

377 (2d Cir. 1997). "The Abercrombie test classifies verbal marks into four categories which run

in a continuum: (1) generic, (2) descriptive, (3) suggestive, and (4) arbitrary or fanciful."

Landscape Forms, Inc., 113 F.3d at 377.

        Here, although "Easy Fit" is a phrase, it has no inherent relationship to the goods for

which the Plaintiffs mark is used, namely, “Bedding and Furniture Coverings.” One would not

say: “I purchased an ‘easy fit” shirt.” The correct expression would be a “fitted shirt.” Similarly,

a slipcover can be tightly or loosely fitted to a furniture item, but it is not an “easy fit” slipcover.

Accordingly, Plaintiffs’ mark can be deemed “suggestive” and not descriptive. And regardless,

given Plaintiffs’ long and uninterrupted use of the trademark for “Bedding and Furniture

Coverings” consumers associate the mark with Plaintiffs.

        A mark is commercially strong if it has acquired "secondary meaning," i.e.: "in the minds

of the public, the primary significance of [the mark] [...] is to identify the source of the product

rather than the product itself." Christian Louboutin, S.A. v. Yves Saint Laurent America

Holdings, Inc., 696 F.3d 206, 216 (2d Cir. 2012).

        As discussed, supra, the EASY FIT SLIPCOVER registration attained incontestable

status in 2009. Its primary significance is to identify Easy Fit Company as the source of the

involved products. Accordingly, Plaintiffs’ mark acquired secondary meaning as a matter of law.

See Times Mirror Magazines, Inc. v. Field & Stream Licenses Co., 294 F.3d 383, 391 (2d Cir.




{02630643.1}                                       7
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 14 of 28




2002) ("Because FSLC continually maintained its registration of the mark, FSLC's mark is

incontestable and, as a matter of law, it has acquired secondary meaning").

       Even in the absence of Plaintiffs’ incontestable trademark registration, Easy Fit Company

is likely to establish that its EASY FIT SLIPCOVER has acquired secondary meaning. Easy Fit

Company has invested significantly in creating the marketplace for its bedding and furniture

coverings products. This includes advertising and other promotional efforts, which have yielded

enormous commercial success. Based on the foregoing, the first Polaroid factor favors Easy Fit

Company.

ii.    The Second Polaroid Factor: Defendants Reproduced the EASY FITSLIPCOVER
       Mark in Its Entirety

       Defendants EasyFit Slipcovers LTD. and Et Tahiri have registered internet domains and

reproduced the Plaintiffs’ Mark literally in its entirety, as these defendants’ use of

“EasyFitSlipcovers” for bedding and furniture coverings is indistinguishable from Plaintiff’s

registered use of EASY FIT SLIPCOVER. Defendants use the registered mark in its entirety,

simply adding an “s” to the web domains. And Defendants use the registered mark on their

goods and in association with their sales of slipcovers and other furniture coverings.

Accordingly, the second Polaroid factor favors Easy Fit Company. See Cadbury Beverages, Inc.

v. Cott Corp.,73 F.3d 474, 480 (2d Cir. 1996) ("For the purpose of considering the question of

the similarity of the marks, the district court correctly determined that as a matter of law these

marks [i.e., "COTT" v. "COTT"] are identical").


iii.   The Third Polaroid Factor: Defendants Sell the Same Products that Easy Fit
       Company is Widely Known for Selling

       It is clear that Easy Fit Company manufactures and sells bedding and furniture-covers,

which is precisely what Defendants offer at their imitation websites and e-commerce stores.

{02630643.1}                                      8
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 15 of 28




Defendants' offering of bedding and furniture-cover products heightens the likelihood of

consumers confusing the source of defendants’ products as originating from Easy Fit Company.

See Guthrie Healthcare Sys., 826 F.3d at 39 (Under the third Polaroid factor, courts consider

"the subject matter of the commerce in which the two parties engage [...]"; finding a likelihood of

confusion because, among other things, both parties provided healthcare-related goods and

services); Virgin Enterprises Ltd. v. Nawab, 335 F.3d 141, 150 (2d Cir. 2003) ("[T]he closer the

secondary user's goods are to those the consumer has seen marketed under the prior user's brand,

the more likely that the consumer will mistakenly assume a common source."). Accordingly, the

third Polaroid factor favors Easy Fit Company.


iv.    The Fourth Polaroid Factor: There is No "Gap" to Bridge

       The fourth Polaroid "factor addresses the question of whether the two companies are

likely to compete directly in the same market." Gucci America, Inc. v. Guess?, Inc., 868 F. Supp.

2d 207, 239-40 (S.D.N.Y. 2012). Where, as here, the parties' goods are the same, this Polaroid

factor is irrelevant because there is no gap to bridge. See, e.g., Mister Softee, Inc. Tsirkos, 2014

WL 2535114, *5 (S.D.N.Y. June 5, 2014) (issuing preliminary injunction; fourth Polaroid factor

irrelevant where both parties sold ice cream). That the parties compete head to head for the same

customers can, instead, be described as favorable to Plaintiff, as there is no distance between the

parties’ products and customers as they compete in the same channels of trade.


v.     The Fifth Polaroid Factor: Defendants Actually Confused Customers into Believing
       that Purchased Bedding and Furniture Cover Products Were From Plaintiffs, when
       the Products had In Fact been Sold by Defendants

       Here, several customers sent message to Plaintiffs complaining that their product orders

had not been delivered. However, upon investigation, it became clear that the orders had been



{02630643.1}                                      9
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 16 of 28




submitted not to Plaintiffs, but to the Defendants through their imitation sites. (Nazginov Decl.,

at Pars. 4-5) Furthermore, through the consumer review website, www.trustpilot.com, confused

consumers have written terrible reviews that reflect badly on the Plaintiffs due to defendants’

conduct. (Id., at Par. 5). One such review directed other customers to “Avoid this company, do

not give them your money…[they] [w]on’t answer emails, phone number doesn’t connect,

clearly a dodgy company.” (Id., at Exhibit B). As set forth in TCPIP and Nabisco cases, supra,

evidence of actual confusion can be more reliable than prognosticating a likelihood of consumer

confusion.

       Regardless, in this instance, it is obvious that there is a likelihood of consumer confusion

between defendants’ assumed EASY FIT SLIPCOVER mark and Plaintiffs’ registered EASY

FIT SLIPCOVER registered trademark. The marks are virtually identical.


vi.    The Sixth Polaroid Factor: Defendants are using the EASY FIT SLIPCOVER
       Mark in Bad Faith

       "A defendant's good faith—or lack thereof—in adopting its mark is highly consequential

among the Polaroid factors." Louis Vuitton Malletier v. Sunny Merchandise, 97 F. Supp. 3d 485,

496 (S.D.N.Y. 2015). To be sure, "where the second-comer has adopted its mark in bad faith, the

equitable balance is tipped significantly in favor of a finding of infringement. Courts have found

a presumption of likelihood of confusion in such circumstances." Louis Vuitton Malletier, 97 F.

Supp.3d at 496.

       Prior to filing the instant action, Easy Fit Company wrote to Defendants EasyFit LTD, Et

Tahiri and Cabrexa, as well as to Tucows, that they must cease using Easy Fit Company’s

registered trademark. However, despite the appearance of forthcoming compliance from Et

Tahiri, including his promises to cease use, close the online stores, and turn over the infringing



{02630643.1}                                     10
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 17 of 28




domains to Plaintiffs, have all proven to be fallacious. And of course, Defendants are charged

with knowledge of Plaintiffs’ mark. See 15 U.S.C. § 1072 ("Registration of a mark on the

principal register [...] [constitutes] constructive notice of the registrant's claim of ownership

thereof"). Easy Fit Company’s marketing and promotion of the EASY FIT SLIPCOVER brand

are well-known in the industry, including due to their lengthy use of the trademark for nearly

twenty years.

       Accordingly, there is no question that defendants also adopted the EASY FIT

SLIPCOVER Mark with actual knowledge of Easy Fit Company’s rights therein. There is

likewise no question that defendants use the mark to exploit the Marks' widespread fame and

goodwill. This is textbook bad faith. See Louis Vuitton Malletier v. Sunny Merchandise, 97 F.

Supp. 3d 485, 496 (S.D.N.Y. 2015) (explaining that the sixth Polaroid factor "is an equitable

inquiry which seeks to answer the overarching question of whether defendant adopted its mark

with the intention of capitalizing on plaintiff's reputation and goodwill"). After direct notice, via

cease and desist letter, defendants apologized and offered to turn their sites over to Plaintiffs,

only to attempt to continue their infringing activities, including by moving their infringing store

to www.cabrexa.com, owned by Cabrexa LLC, which has also failed to respond to a cease and

desist letter. (Nazginov Decl., at Pars. 13-16).

        Based on the foregoing, the sixth Polaroid factor favors Plaintiffs. See Paddington Corp.

v. Attiki Importers & Distrib., 996 F.2d 577, 586-87 (2d Cir. 1993) (when actual or constructive

knowledge "is accompanied by similarities so strong that it seems plain that deliberate copying

has occurred, we have upheld findings of bad faith").




{02630643.1}                                       11
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 18 of 28




vii.   The Seventh Polaroid Factor: Defendants’ Use of the EASY FIT SLIPCOVER
       Mark Jeopardizes Irreparably the Reputation of the Plaintiffs and Plaintiffs’ Mark

       The seventh Polaroid factor concerns "whether the senior user's reputation could be

jeopardized by virtue of the fact that the junior user's product is of inferior quality." Louis

Vuitton Malletier, 97 F. Supp. 3d at 497-98. Whereas Easy Fit Company’s products are highly

regarded in the industry and amongst consumers, the defendants have been deemed a company to

“avoid” in consumer reviews. (Nazginov Decl., at Par. 5). Plaintiffs have received numerous

angry communications from customers that their orders did not arrive, but learned that in fact,

the orders had been submitted by the customers to defendants, who failed to timely deliver, if at

all. (Id., at Par. 4). This robbery is a quintessential example of irreparable harm to the trademark

owner through lack of control over how the trademark is being used. Accordingly, the seventh

Polaroid factor favors Easy Fit Company. See Henegan Const. Co., Inc. v. Heneghan

Contracting Corp., No. 00CIV. 9077 JGK, 2002 WL 1300252, at *8 (S.D.N.Y. June 12, 2002)

("The fact that the plaintiff has maintained high-quality services for so many years makes it more

likely that it would be damaged if its reputation were placed beyond its control.").



 viii. The Eighth Polaroid Factor: Since the Price Point is below $50 per Cover (and
       sometimes considerably less) for Plaintiffs’ and Defendants’ Products Even
       Normally Prudent Purchasers Might be Misled to Believe that the Defendants’
       Products are Genuine Easy Fit Company Covers

       The eighth and final Polaroid factor concerns "the sophistication of the consumers and

the degree of care likely to be exercised in purchasing the product." Coty Inc. v. Excell Brands,

LLC, 277 F. Supp. 3d 425, 456 (S.D.N.Y. 2017). Here, the retail price point of Plaintiffs’

products is generally under $100 or even $50 dollars, and this correlates with a relaxed degree of

consumer scrutiny. For example, chair covers from Plaintiff typically range from “$23.49 to



{02630643.1}                                      12
         Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 19 of 28




$88.00” and chair covers from Defendants are priced below $20. Thus, Defendants’

infringement promotes confusion amongst even typically prudent shoppers. The eighth Polaroid

factor therefore favors Plaintiffs.


ix.      All of the Polaroid Factors Strongly Favor The Easy Fit Company

         In sum, each of the relevant Polaroid factors strongly favors Easy Fit Company. This

"powerful showing of a likelihood of confusion" (Guthrie Healthcare Sys., 826 F.3d at 46),

including actual instances of consumer confusion, combined with the overwhelming strength and

validity of the Easy Fit Company’s mark, and Defendants’ bad faith, establishes that Easy Fit

Company is likely to succeed on the merits of its trademark infringement claims.




      D. Easy Fit Company Has a Likelihood of Success on the Merits of its ACPA Claim.

         The Anti-Cybersquatting Consumer Protection Act ("ACPA") of the Lanham Act, 15

U.S.C. § 1125(d)(2), imposes civil liability for cybersquatting. A domain name registrant

commits cybersquatting by registering a domain name identical or confusingly similar to another's

valid and protectable trademark and uses the domain name with the bad faith intent to profit from

the goodwill associated with the trademark. 15 U.S.C. § 1125(d)(2). As established below, the

registered EASY FIT SLIPCOVER mark is a valid and protectable trademark, and the Infringing

Domains are confusingly similar to the EASY FIT SLIPCOVER Mark, as a matter of law.

         To prevail on a claim for cybersquatting under the Lanham Act, a plaintiff must first

demonstrate rights to a valid, distinctive trademark. See 15 U.S.C. § 1125(d)(1); see also Sporty's

Farm LLC, v. Sportsman's Mkt., Inc., 202 F. 3d 489, 493 (2d Cir. 2000). The registration of a

mark on the Principal Register is prima facie evidence of validity, ownership, and minimum



{02630643.1}                                     13
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 20 of 28




distinctiveness. See Dress for Success Worldwide v. Dress 4 Success, 589 F. Supp. 2d 351, 358

(S.D.N.Y. 2008); see also 15 U .S.C. § 1115(a) ("Any registration… on the principal register…

shall be prima facie evidence of the validity of a registered mark").


i.     Plaintiffs’ EASY FIT SLIPCOVER Mark was distinctive and strong at the time the
       Defendants' Infringing Domains were registered

       Plaintiffs have used the EASY FIT SLIPCOVER Mark in U.S. commerce since 2001, and

the Mark has been registered since 2003. Plaintiffs registered and have used their web domains,

www.easyfitcovers.com and www.easyfitslipcovers.com, since 2002.

       The Infringing Domains were registered on November 5, 2019 (easyfitslipcover.com),

May 31, 2020 (easyfitslipcover.co), and August 4, 2020 (easyfitcover.com), more than 18 years

after Plaintiffs begun using the EASY FIT SLIPCOVER Mark. Plaintiff's use of the Mark

predates the registration of the Infringing Domains by nearly two decades.



ii.    The Infringing Domains are identical and confusingly similar to Plaintiffs'
       trademark such that they should be transferred to Plaintiff.

       It is well established that an intent to confuse by registering and using a domain name that

incorporates another's mark gives rise to a high likelihood of confusion. See CJ Prods. LLC, 809

F. Supp. 2d at 155. Indeed, even without a presumption of confusion, there is ample evidence

that the Infringing Domain names are not only "confusingly similar" to the EASY FIT

SLIPCOVER Mark—they are virtually identical, with only an “s” added. The "confusingly

similar" standard in the cybersquatting context is much broader than the "likelihood of

confusion" standard in typical trademark infringement actions. See Sporty's Farm L.L.C. v.

Sportsman's Market, Inc., 202 F.3d 489, 498 n. 11 (2d Cir. 2000) ("We note that "confusingly

similar" is a different standard from the "likelihood of confusion" standard for trademark


{02630643.1}                                     14
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 21 of 28




infringement adopted by this court in Polaroid…”) see also Hartog & Co. v. SWIXcorn, 136

F.Supp.2d 531, 539-40 (E.D.Va. 2001) ("The court concludes that because Congress clearly

intended the ACPA to be remedial, and that its two paragraphs be read together, traditional

"likelihood of confusion" analysis is inappropriate in construction and application of the ACPA.

"To interpret 'confusingly similar' as shorthand for the 'likelihood of confusion' infringement test

would largely undermine Congress's goal of stopping individuals who own domain names that

approximate distinctive marks… Under the ACPA, confusingly similar "must simply mean that

the plaintiff's mark and the defendant's domain name are so similar in sight, sound and meaning

that they could be confused." Venetian Casino Resort, LLC v. venetiangold.com, 380 F. Supp. 2d

737, 742 (E.D. Va. 2005).

        Here, the registered domains are identical with only the plural “s” deleted in defendants’

copycat sites, and there is evidence of actual consumer confusion in the form of misdirected

consumer complaints to Plaintiffs (for products purchased from Defendants) and scathing

reviews written about Plaintiffs’ business for the “dodgy” conduct of Defendants. Thus, the

threshold is met for finding that the Defendants’ domains are confusingly similar to those owned

and operated by Plaintiffs.



iii.    The Defendants' Infringing Domains are being used with a "bad faith intent to
        profit" from the EASY FIT SLIPCOVER trademark.

        The ACPA includes a non-exhaustive list of factors a court may consider in assessing bad

faith. 15 U.S.C. § 1125(d)(1)(B)(i). The factors particularly relevant to establishing "a bad faith

intent to profit" in this case include:

        (V) the person's intent to divert consumers from the mark owner's online location
        to a site accessible under the domain name that could harm the goodwill
        represented by the mark, either for commercial gain or with the intent to tarnish or


{02630643.1}                                     15
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 22 of 28



        disparage the mark, by creating a likelihood of confusion as to the source,
        sponsorship, affiliation, or endorsement of the site;

        (VIII) the person's registration or acquisition of multiple domain names which the
        person knows are identical or confusingly similar to marks of others that are
        distinctive at the time of registration of such domain names…

15 U.S.C. § 1125(d)(1) (B)(i)(V) & (VIII).

        A finding of "a bad faith intent to profit" is appropriate under any or all of these factors,

and is appropriate in this case based on Defendants' use of the Infringing Domains in connection

with its scam to usurp Plaintiffs’ business, including by attempts to shut down Plaintiffs’

website, as set forth in the Verified Complaint, the Nazginov Declaration and herein.

    E. Plaintiff Will Suffer Immediate and Irreparable Injury and Has No Adequate
       Remedy

        Irreparable harm exists when "remedies available at law, such as monetary damages, are

inadequate to compensate the plaintiff." Marks Org., Inc. v. Joles, 784 F. Supp. 2d 322, 334

(S.D.N.Y. 2011) (granting preliminary-injunction motion). Of particular significance here and

now, harm both to parties within a lawsuit and to the public may be considered when

determining if failure to issue a preliminary injunction will result in irreparable harm. Long

Island R. Co. v. Int'l Ass'n of Machinists, 874 F.2d 901 (2d Cir. 1989) (preliminary injunction

prohibiting union from striking was appropriate where the general public would sustain

irreparable harm). Here, Defendants’ conduct is likely to irreparably harm Easy Fit Company in

three respects, namely: (i) inability to control quality, (ii) product reputation and (iii) dilution of

Easy Fit Company’s main trademark.

        Indeed, preliminary injunctive relief is routinely granted in ACPA cases such as this one,

where there is a likelihood of confusion because such confusion presumptively creates irreparable

harm to the goodwill and the reputation of the trademark owner. See Lone Star, 43 F.3d at 938-39

("[W]e recognize that irreparable injury regularly follows from trademark infringement."); see

{02630643.1}                                       16
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 23 of 28




also Atlas Copco AB v. atlascopcorian.com, 533 F. Supp. 2d 610, 614 (E.D. Va. 2008)

(presumption of irreparable harm applies in ACPA claims where counterfeit trademark used).

The evidence set forth in the Verified Complaint, Declaration of Nazginov and exhibits

demonstrate Plaintiffs’ entitlement to a judgment against Defendants. However, Plaintiffs

recognize that it may take a significant amount of time, if Defendants respond to the Verified

Complaint, before a final determination of this action is rendered on the merits. In the interim,

Plaintiffs’ reputation and business are significantly damaged every single day that the Defendants

are allowed to use the Infringing Domains to confuse Plaintiffs’ customers.

       On the other hand, there can be no claim of injury or prejudice if the Defendants are

directed to transfer the Infringing Domains to Plaintiff during the pendency of this action because

the only effect will be to put a temporary end to the existing consumer confusion in the

marketplace that will only continue if no preliminary injunction issues, and which clearly is to

the detriment of consumers duped by the Defendants’ conduct. There is no legitimate purpose

served by Defendants' use of the Infringing Domains other than to cause harm to Plaintiff. Thus,

no injury will result to Defendants if Plaintiffs' motion is granted.

       Here, injunctive relief is likely the only relief that Plaintiffs could recover to prevent the

destruction of the business and loss of control over their mark caused by the Defendants'

surreptitious activities via the Infringing Domains. See U.S. Polo Ass'n, Inc. v. PRL USA

Holdings, Inc., 800 F.Supp.2d 515, 540, (S.D.N.Y. May 13, 2011) ("Irreparable harm exists in a

trademark case when the party seeking the injunction shows that it will lose control over the

reputation of its trademark… because loss of control over one's reputation is neither calculable nor

precisely compensable."). As such, Plaintiffs also do not have adequate remedy at law. For these




{02630643.1}                                      17
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 24 of 28




reasons, Plaintiffs seek the equitable relief of a restraining and preliminary injunction to prevent

further and permanent damage to Plaintiff.


F. The Equities Clearly Balance in Favor of Plaintiffs, Warranting the Issuance of a
   Preliminary Injunction.

       By submitting this application, Plaintiffs are not seeking any advantage. Rather, the

Plaintiffs simply seek a Court Order that will allow them to continue working in their business

free from unwarranted disruption by use of the Infringing Domains. Considering Defendants’

egregious acts using the Infringing Domains herein, which have been plainly documented, it is

respectfully submitted that the issuance of a preliminary injunction and restraining order is

necessary to protect Plaintiffs and their customers from further damage.


G. The Public Interest Will Not Be Harmed by the Issuance of the Requested Injunction

       The issuance of the requested injunction does not conflict with the public interest.

Presented with circumstances similar to herein, courts have found that the public interest clearly

tips in favor of the innocent trademark owner. See Atlas Copco AB, 533 F. Supp. 2d at 615. As

noted in Frisch’s Restaurants, Inc. v. Elby’s Big Boy of Steubenville, Inc., the substantial

financial expenses incurred by a trademark owner in promoting its trademark strongly support

granting injunctive relief. See 670 F.2d 642, 651 (6th Cir. 1982). Finally, “the public interest is

served by preventing consumer confusion in the marketplace.” Davidoff & Cie, S.A. v. PLD Int'l

Corp., 263 F.3d 1297, 1304 (11th Cir. 2001). “It is in the public’s interest to protect consumers

from confusion and protect the right of a trademark owner to control its own product’s

reputation.” Paccar, Inc. v. Telescan Techs., LLC, 115 F. Supp. 2d 772, 780, 2000 U.S. Dist.

LEXIS 12857 (E.D.MI 2000)




{02630643.1}                                     18
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 25 of 28




        Here, there is evidence that consumers are being duped into purchasing defendants’

products when they believe that the products are being offered by Easy Fit Company. Thus,

issuing an injunction will put a halt to Defendants’ conduct that is damaging consumers by

causing confusion in the marketplace, or worse, causing them to be ripped off. The public interest

“will not be harmed by the issuance of the requested injunction”; to the contrary, the public will

benefit from a temporary cessation of defendants’ apparent bad faith conduct.

   2. Plaintiffs Sufficiently Put the Defendants On Notice of their Infringing and
      Damaging Activities, and the Defendants Have Had, And Continue to Have, the
      Ability to Stop the Infringing and Damaging Activities

       A preliminary injunction is further warranted because Plaintiffs put all the defendants on

notice of Plaintiffs rights and the damages defendants are causing by either directly infringing

upon Plaintiffs’ registered trademark (Defendants Et Tahiri, EasyFit LTD and Cabrexa) or by

facilitating and enabling the infringement by maintaining the domain registration and refusing to

turn over the registrations to Plaintiffs (specifically, Tucows).

       Plaintiffs sent a notice letter to Defendants Et Tahiri and EasyFit LTD on January 7,

2021. (Mazginov Decl., at Par. 8). Et Tahiri acknowledged and apologized for his infringement,

promising to turn over the infringing domains to Plaintiffs. (Id., at Pat 11). However, despite his

apologies, Et Tahiri’s infringement has continued through his control and domination of Cabrexa

LLC and the www.cabrexa.com domain. (Id., at Pars. 16, 22).

       Plaintiffs’ counsel wrote to the Cabrexa entity directly on February 16, 2021 (Id., at Pars.

20-21). Despite receiving confirmation from Cabrexa’s legal agent that Plaintiffs’ notice letter

had been “uploaded” to Cabrexa’s email (Id., at Par. 21), Cabrexa has not responded to Plaintiff

and has not stopped its infringing activities.




{02630643.1}                                      19
        Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 26 of 28




       Defendant Tucows, the Registrant for the Defendants’ offending web domains, was put

on notice of the infringing activities of Defendants on January 7, 2021. (Id., at Par. 13). But,

Tucows has a policy of willful blindness to reports of cybersquatting and trademark

infringement, as professed in the “Tucows Domain Promise”: “Tucows’ approach to any domain

name dispute begins with the firm belief that your domain name is your own…We will not allow

your domain name to be used as leverage in a dispute. We will not readily ‘seize’ your domain

name under public pressure as other registrars have done.” (Id., at Par. 14). Tucows has not

veered from this “promise”, despite Plaintiffs presenting to Tucows indisputable evidence of the

infringing actions of Defendants. Now, even more infringement will be facilitated by Tucows

against Plaintiffs, through the web-domain www.easyfitcover.com, where Defendants Et Tahiri

and EasyFit LTD announce: “Easy Fit Cover OPENING SOON” (Id., at Par. 24), making clear

that Defendants are preparing to reopen their infringing store at the infringing domain.

       Tucows therefore can be deemed a contributory trademark infringer. "To be liable for

contributory trademark infringement, a defendant must have either (1) 'intentionally induced' the

primary infringer to infringe, or (2) continued to supply an infringing product to an infringer with

knowledge that the infringer is mislabeling the particular product supplied.” Kelly-Brown v.

Winfrey, 717 F.3d 295, 314 (2d. Cir. 2013) citing Inwood Labs. v. Ives Labs., 456 U.S. 844, 855,

102 S. Ct. 2182 (1982). Here, Tucows has been apprised of defendants’ intention to reopen their

infringing store at the infringing domain, and Tucows knows of defendants’ infringement and

harm caused to Plaintiffs.

       In Tiffany (NJ) Inc. v. eBay, Inc., 600 F.3d 93, 107 (2d Cir. 2010), the Second Circuit

explained:

   For contributory trademark infringement liability to lie, a service provider must have more
   than a general knowledge or reason to know that its service is being used to sell counterfeit

{02630643.1}                                    20
         Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 27 of 28




   goods. Some contemporary knowledge of which particular listings are infringing or will
   infringe in the future is necessary.

Tucows was specifically informed by Plaintiffs’ counsel of Defendant Et Tahiri and EasyFit

LTD’s activities that infringe upon the EASY FIT SLIPCOVER trademark (Mazginov Decl., at

Exhibit F); yet, Tucows refuses to exercise its control over the domain to stop the infringement.

(Id., at Par. 15). Now, Defendants proclaim their intention to reopen the ecommerce store,

previously closed due to the infringement, and in such a manner clear to again infringe upon

Plaintiffs’ trademark and to cause it to lose control of its reputation.


   3. Security

         Under Fed. R. Civ. P. 65(c), district courts have "wide discretion in the matter of security

and it has been held proper for the court to require no bond where there has been no proof of

likelihood of harm." Doctor's Associates, Inc. v. Stuart, 85 F.3d 975, 985 (2d Cir.1996). No one

will suffer any actual harm in stopping Defendants’ interference with Plaintiff’s business. Given

Easy Fit Company’s likelihood of success shown above, only a modest, perhaps $1,000 bond

would be sufficient, should any bond be imposed at all.




   IV.      CONCLUSION

         Based on the foregoing, Plaintiffs respectfully request that the Court grant the motion for

a preliminary injunction relative to the registered EASY FIT SLIPCOVER Mark. Plaintiffs are

likely to succeed on the merits of their claims, and will suffer irreparable harm should the




{02630643.1}                                      21
       Case 1:21-cv-01482-GHW Document 25 Filed 02/23/21 Page 28 of 28




injunction not be granted.



Date: New York, New York              Respectfully submitted,
      February 23, 2021
                                       OSTROLENK FABER LLP
                                       /s/ Max Moskowitz
                                       Max Moskowitz
                                       Ariel Peikes
                                       845 Third Avenue
                                       New York, New York 10022
                                       Telephone: (212) 596-0500
                                       Facsimile: (212) 382-0888
                                       mmoskowitz@ostrolenk.com
                                       apeikes@ostrolenk.com

                                       Attorneys for Plaintiffs




{02630643.1}                         22
